Citation Nr: 0531462	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the left knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with hypertrophic spurring, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for arthritis of the 
left shoulder, evaluated as noncompensable prior to November 
29, 1999 and as 10 percent disabling from November 29, 1999.

4.  Entitlement to an increased rating for arthritis of the 
right shoulder, evaluated as noncompensable prior to August 
27, 2002 and as 10 percent disabling from August 27, 2002.

5.  Entitlement to an increased rating for arthritis of the 
left ankle, evaluated as noncompensable prior to August 27, 
2002 and as 10 percent disabling from August 27, 2002.

6.  Entitlement to an increased rating for arthritis of the 
right ankle, evaluated as noncompensable prior to August 27, 
2002 and as 10 percent disabling from August 27, 2002.

7.  Entitlement to an increased rating for arthritis of the 
hands, evaluated as noncompensable prior to August 27, 2002 
and as 10 percent disabling from August 27, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO that assigned separate 
ratings for arthritis of various joints.

This case was previously before the Board in April 2001 and 
December 2003.  On both occasions, the case was remanded for 
additional development.

In June 2002, during the pendency of this appeal, the RO 
assigned a separate rating for arthritis, bilateral 
shoulders, effective from August 21, 1996, based on a finding 
of clear and unmistakable error in a September 1997 rating 
decision.  It appears that the RO selected August 21, 1996 as 
the effective date because, in the September 1997 decision, 
the RO had "closed out," or discontinued, a prior, single, 
10 percent rating for "polyarticular arthritis, multiple 
joints, knees and shoulders" effective from that date.  
Notably, however, in a January 1999 rating decision, the RO 
changed the effective date of the discontinuance of the 
prior, single 10 percent rating to December 28, 1993.  It 
does not appear that the RO considered the effect of the 
January 1999 rating action when it issued its decision in 
June 2002.  Inasmuch as this matter has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

When this case was remanded in April 2001, the Board 
requested, among other things, that the veteran be provided 
with a statement of the case (SOC) with respect to her claim 
for an increased rating for her service-connected back 
disability.  The Board also asked that the veteran be 
scheduled for an orthopedic examination of her knees, 
shoulders, ankles, and hands.  The Board requested, in part, 
that X-rays of the joints be obtained, and that the examiner 
indicate whether, and to what extent, the veteran experienced 
likely functional loss due to pain, weakness, excess 
fatigability, and/or incoordination during flare-ups and/or 
with repeated use of the joints.

Unfortunately, the requested development has not been 
completed.  An SOC has not been issued with respect the 
veteran's back claim.  In addition, although the veteran was 
afforded an examination in August 2002, the examiner did not 
provide the specific information requested in the REMAND.  
Nor has the veteran's left shoulder been X-rayed.  Under the 
circumstances, another remand is required.  See, e.g., 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers on the appellant, as a matter of law, a 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand).

The record shows that the Social Security Administration 
(SSA) has awarded the veteran disability benefits due, in 
part, to her difficulties with osteoarthritis.  The record 
also shows that she continues to receive treatment for 
arthritis at the VA Medical Center (VAMC) in Salisbury, North 
Carolina.  Thus far, it does not appear that any attempt has 
been made to obtain a complete copy of the medical records 
underlying the SSA award.  Neither does it appear that a 
concerted effort has been made to obtain complete, updated 
records of the veteran's treatment at the Salisbury VAMC 
since the time that such records were last procured in August 
2001.  This needs to be accomplished.  38 C.F.R. § 19.9 
(2005).

In September 1997, the RO assigned separate 10 percent 
evaluations for arthritis of each knee, effective from August 
21, 1996.  The RO also assigned a 10 percent evaluation for a 
low back disability, effective from February 3, 1997.  In 
October 1997, the veteran, through her representative, 
requested that additional records of VA treatment be obtained 
and reviewed for purposes of establishing an earlier 
effective date.  In January 1999, after additional VA 
treatment records were procured, the RO granted an earlier 
effective date for arthritis of the knees, from December 29, 
1993, and denied an earlier effective date for the low back 
disability.  Thereafter, in March 1999, the veteran filed a 
notice of disagreement (NOD) with respect to the effective 
dates assigned for all three disorders.  Thus far, however, 
she has not been furnished an SOC addressing the matter.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
an appellant files a timely NOD and there is no SOC issued, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of an SOC.  See, e.g., 38 C.F.R. 
§§ 19.26, 20.201, 20.302(a) (2005).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

2.  Obtain records of any treatment the 
veteran has received at the VAMC in 
Salisbury, North Carolina for arthritis of 
the knees, shoulders, ankles, and/or hands 
since August 2001.  The evidence obtained 
should be associated with the claims file.

3.  After for foregoing development has been 
completed, schedule the veteran for an 
orthopedic examination to determine the full 
nature and extent of the arthritic 
disabilities affecting her knees, shoulders, 
ankles, and hands.  It is imperative that the 
veteran's entire claims file, to include a 
complete copy of this REMAND, be made 
available to, and be reviewed by, the 
physician(s) designated to examine the 
veteran.  All appropriate tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.

The orthopedic examination should include 
range of motion studies, expressed in 
degrees, with normal ranges provided for 
comparison purposes, and X-rays of the 
veteran's left shoulder.  The examiner should 
specifically indicate whether there is any 
evidence that the veteran has recurrent 
subluxation or lateral instability of either 
knee joint and, if so, whether the 
subluxation and/or instability is best 
characterized as slight, moderate, or severe.  
The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with arthritis in the knees, 
shoulders, ankles, and hands.  In addition, 
the physician should indicate whether, and to 
what extent, the veteran experiences likely 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use of the pertinent 
joint or joints involved.  To the extent 
possible, the examiner should express such 
functional loss in terms of additional 
degrees of limited motion for each joint or 
joints examined.  All examination findings, 
along with the complete rationale for each 
opinion expressed, should be set forth in a 
typewritten report.

4.  Thereafter, take adjudicatory action on 
the veteran's knee, shoulder, ankle, and hand 
claims.  With regard to the knees, consider 
whether the veteran is entitled to separate 
ratings for instability, limitation of 
extension, and/or limitation of flexion of 
either knee.  See, e.g., VAOPGCPREC 9-2004, 
69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate 
ratings for limitation of flexion and 
extension of the knee); VAOPGCPREC 9-98, 
63 Fed. Reg. 56,703-04 (Oct. 22, 1998) 
(separate ratings for instability and 
limitation of motion); VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (Dec. 1, 1997) (to the same 
effect).  If any benefit sought is denied, 
furnish a supplemental SOC (SSOC) to the 
veteran and her representative.

5.  Furnish the veteran an SOC, in accordance 
with 38 C.F.R. § 19.29, concerning her claim 
for an increased rating for her service-
connected back disability, her entitlement to 
an effective date earlier than December 29, 
1993 for separate evaluations for arthritis 
of the knees, and her entitlement to an 
effective date earlier than February 3, 1997 
for the award of compensation for a low back 
disability, unless the claim(s) is (are) 
resolved by granting the benefits sought or 
the NOD(s) is (are) withdrawn.  The claim(s) 
should be certified to the Board for 
appellate review if, and only if, a timely 
substantive appeal is received.

After the veteran and her representative have been given an 
opportunity to respond to the relevant SOC and SSOC, the 
claims file should be returned to this Board for further 
appellate review.  No action is required by the veteran until 
she receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


